Citation Nr: 1801563	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-09 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected hepatitis C. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1977 to June 1977 and May 1978 to December 1980. 

This case comes before the Board of Veterans' Appeals (the Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Based on the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the Veteran's claim for service connection for depression has been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The Veteran requested a hearing before the Board in his VA Form 9.  A hearing was scheduled for December 2017.  The Veteran was notified of the scheduled hearing in two separate letters the first one month before and the second two weeks before the scheduled hearing.  The Veteran did not appear at the hearing.  The Veteran did not provide an explanation for his absence or request a rescheduled hearing.  Therefore, the Board deems the Veteran's hearing request withdrawn.  38 C.F.R. § 20.704 (d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to obtain an addendum opinion regarding whether the Veteran's claimed condition has been aggravated by his service-connected hepatitis C.  The Veteran has indicated in his July 2011 correspondence that he believes that the medication for his hepatitis has made his depression worsen.  However, the September 2011 examination report is incomplete with respect to providing an opinion as to whether the Veteran's service-connected hepatitis C has aggravated his claimed condition.  Therefore, the claim must be remanded to obtain said opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any outstanding VA records regarding the Veteran's treatment for a psychiatric disability 

2.  After the above development has taken place, forward the Veteran's claims file to the September 2011 examiner or an appropriate substitute for an addendum opinion on the nature and etiology of the Veteran's acquired psychiatric disorder.  

Unless the examiner finds that a new examination is required, the Veteran need not be examined again. 

The examiner shall affirmatively note that the claims file, including any new development in the file, has been reviewed.  

Following review of the claims file and any appropriate examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's acquired psychiatric disorder is aggravated (chronically worsened) by any service-connected disability, to include hepatitis C and any treatment thereof.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.  The examiner's attention is drawn to the statements made by the Veteran's July 2011 correspondence. 

If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately caused by the service-connected disability.  

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




